Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
1.	Applicant’s election with traverse of Group I, claims 1-12 (part) and SEQ ID NOs: 39 and 169 in the reply filed on December 9, 2020 is acknowledged.  
	Applicant primarily argues without any specific reasoning that it would not result undue search burden to examine all restricted Groups (response, page 2).
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Restriction is still proper for the reasons of record as stated on pages 3-6 of the restriction/election mailed in the papers October 9, 2020.
	Claims 1-20 are pending.
	Claim 21 is cancelled.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  All non-elected SEQ ID NOs. (except SEQ ID NO: 39, SEQ ID NO: 169 encodes SEQ ID NO: 168) are also excluded from present examination as being drawn to nonelected inventions.
Accordingly, Claims 1-12 (part) in conjunction with the elected SEQ ID NOs: 39 and 169 are examined on merits in this Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Specification
	The disclosure is objected to because of the following informalities:
2.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See for example, line 7 of paragraph [0234] at page 78 of the specification.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  See MPEP § 608.01.
Claim Objections

3.	Claims 1, 2, 3, 5, 6, 7,  8, 9 and 10 are objected to because of the following informalities: 
	Claims 1 and 10 are objected for having non-elected subject matter.  The non-elected subject matter is “one or more gibberellic acid 3 (GA3) oxidase genes” in claim 1 and “one or more GA3 oxidase genes” in claim 10.
Claims 2 is objected to because they contain non-elected SEQ ID NOs.  The nonelected SEQ ID NOs are : 28, 29, 31, 32, 36, 37, 40 and 53-56.
Claim 3 is objected to because they contain non-elected SEQ ID NOs.  The nonelected SEQ ID NOs are 174-199.
In claims 5 and 7, last line:   The recitation “combinations thereof” reads on more than one promoter to be operably linked to one DNA sequence.  Is it a part of Markush group? Appropriate amendments can overcome this objection for the clarity of the claimed subject matter.

In claims 7 and 9, the recitations “crown root lateral root density rating at the V12 stage” and “root dry weight” does not appear to be proper members of the Markush Group because they are not part of ear traits as required by the claim. Appropriate amendments can overcome this objection for the clarity of the claimed subject matter.
In claim 8, it is suggested to change the recitation “or” in line 5 of the claim to –and--- for proper control comparison. It also raises issues broadening the scope of parent.  That does not appear to be Applicant’s intention.
	Appropriate action is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.         Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
            Claims read on a naturally occurring mutant or genetically modified corn plant or seed derived thereof growing in wild and having naturally occurring plant cell which comprise naturally occurring mutations in naturally occurring GA20 oxidase gene(s) resulting in suppression of expression of said mutant GA20 oxidase 
Additionally, it is important to note that instantly claimed seed or commodity product derived thereof also reads on wild-type seed because, given meiotic segregation during the formation of male and female gametes, and genetic reassortment and recombination following pollination leading to seed production, the claims broadly reads on wild type seed derived from a genetically modified corn.  
Thus the claimed product has the same characteristics as those found naturally within a naturally corn mutant plant cell, corn mutant plant or seed derived thereof, or as cellular precursors thereof and therefore does not constitute Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
This rejection can be overcome by clearly reciting that recombinant constructs are operably linked to a heterologous promoter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the 
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, 
Claims are broadly drawn to a modified com plant or a plant part thereof comprising 1) a first recombinant expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppression of one or more gibberellic acid 20 (GA20) oxidase genes and 2) a second recombinant expression cassette comprising a DNA sequence encoding a MADS-box polypeptide, or wherein the transcribable DNA sequence comprises a sequence that is at least 80% identical or complementary to at least 15 consecutive nucleotides of one or more of 39, or wherein the DNA sequence comprised in the second recombinant expression cassette comprises a sequence that is at least 60% identical to SEQ ID NO: 169, or 60% identical to SEQ ID NO: 168, wherein the transcribable DNA sequence comprised in the first recombinant expression cassette or the DNA sequence comprised in the second recombinant expression cassette is operably linked to a heterologous plant-expressible promoter selected from the group consisting of a vascular promoter, a rice tungro bacilliform vims (RTBV) promoter, a leaf promoter, a constitutive promoter, and combinations thereof, or wherein the modified corn plant is semi-dwarf and has one or more improved ear traits, relative to a control corn plant that does not have the first or second recombinant expression cassettes, or wherein the one or more improved ear traits are selected from the group consisting of ear diameter, single kernel weight, ear fresh weight, ear area, ear volume, ear length, kernels per ear, yield, grain yield estimate, crown root lateral root density rating at the VI2 stage, root dry weight, broad acreage yield, ear dry weight, ear tip void, and combinations thereof, or wherein the modified com plant or plant part thereof comprises 1) a first transcribable DNA sequence comprising SEQ ID NO: 39, and 2) a second transcribable DNA sequence comprising SEQ ID NO: 169, wherein the 
Claims are directed to any GA20 oxidase gene derived from any diverse sources (plants and non-plant sources).
Claims are also directed to any non-coding RNA for suppression of any GA20 oxidase gene derived from any diverse sources (plants and non-plant sources).
Claims are also directed to any DNA sequence encoding any MADS-box polypeptide, which are derived from any diverse sources (plants and non-plant sources).
Claims are also directed to any transcribable DNA sequence derived from any diverse sources (plants and non-plant sources) comprising a sequence having 80% identity to instant SEQ ID NO: 39.  A 80% identity to 21 nucleotide long oligo will encompass 
Claims are also directed to any DNA sequence encoding any MADS-box polypeptide which are derived from any diverse sources (plants and non-plant sources) and having 60% identity to instant SEQ ID NO: 169 or having 60% identity to SEQ ID NO: 168 encoded by SEQ ID NO: 169.
A 60% identity to SEQ ID NO: 169 would encompass 137 substitutions or changes relative to 687 nucleotide sequence long polynucleotide of SEQ ID NO: 169; these encompass polynucleotide sequences that encode proteins with 274 amino acid substitutions relative to the 228 amino acid long MADS-box polypeptide (SEQ ID NO; 168) encoded by SEQ ID NO: 169.  These proteins would have 0% amino acid sequence identity to the MADS-box polypeptide (SEQ ID NO: 168) encoded by SEQ ID NO: 169.
A 60% identity to SEQ ID NO: 168 would encompass proteins with unspecified 91  amino acid changes in 228 amino acid long of SEQ ID NO: 168.
The instant specification however, only describes an inbred corn plant transformed with a transformation vector having an expression construct comprising a miRNA-encoding DNA sequence (SEQ ID NO: 39) encoding a targeting sequence (SEQ ID NO: 40, a suppression oligo) under the control of a heterologous promoter (SEQ ID NO: 65).  The specification further describes that said miRNA encoded by the construct comprises an RNA sequence that targets the GA20 oxidase_3 and GA20 oxidase_5 genes in corn plants.  The specification refers the transformed/transgenic inbred line as GA20Ox_SUP or GA20Ox_SUP single.  The specification also describes transforming an another inbred corn line with a DNA construct designed to overexpress SEQ ID NO: 168 (MADS-box polypeptide) encoded by SEQ ID NO: 169.  The specification designates said another inbred 
Applicant’s broadly claimed genus encompasses species whose structure is unknown and hence their function is either unknown or unpredictable.
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
 (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
The state of art related with suppressing GA20 oxidase gene can produce unpredictable results.  For example, see Petti et al. (Plant Physiol., 169:705-716; September 2015; see in particular abstract) who teach dwf1-1 mutant of Sorghum bicolor having suppressed expression of GA20 oxidase gene(s) resulting in cellulose deficiency and aberrant expansion by down-regulating expression of cellulose synthase genes.  
The state of the related art implicates MADS box polypeptides in diverse roles, implying their expression in a plant can produce unpredictable function.  See for example, Heuer et al. (Plant physiology, 127:33-45; 2001, see in particular abstract) who teach that expression of MADS BOX gene ZmMADS3 in transgenic maize affects node number and spikelet development, resulting in reduced height, reduction of seeds and male sterility.
Also see,  Rounsley et al. (Plant Cell, 7:1259-1269) who teach that MADS box genes (includes ALG13) participate in diverse roles in Arabidopsis development (see in particular, abstract).  
Also see Alvarez-Buylla et al. (PNAS., 97:5328-5333, Published May 2000) who teach that MADS-box genes are implicated in diverse function.  For example, MADS-box  act as transcriptional regulators of diverse biological function, such as flower, fruit, leaf, root development etc. (see in particular, abstract).   
Also see Yang et al. (Molecular Genetics and Genomics; 289:873-883; 2014) who 
Also see Kaufmann et al. (Gene, 347:183-198, 2005; see in particular abstract; figure 3, page 196) who suggest that MADS-box polypeptide(s) are implicated in diverse and complex developmental pathways involved in plant reproductive structures.  The reference further teaches that this class of protein is implicated in complex regulatory cascade during flower development.  The reference further teaches that MADS-box proteins regulate the expression of a large number of uncharacterized and unknown target gene(s) during the flower development. 
Applicant fails to describe representative species from diverse source and thus their function of instantly claimed improved traits is either unknown or unpredictable.
The only species described is miRNA-encoding DNA sequence (SEQ ID NO: 39) encoding a targeting sequence (SEQ ID NO: 40, a suppression oligo), and MADS box of SEQ ID NO: 168 encoded by SEQ ID NO: 169.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of diverse structures encompassed by Applicant’s broadly claimed genus is thus unknown.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 39, 168 and 169 are insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that 
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
6.	Claims 1-12 are rejected under first paragraph of 35 U.S.C. 112(a), because the specification, while being enabling for a recombinant DNA construct comprising (a) a first recombinant expression cassette comprising a transcribable DNA sequence comprising the miRNA-encoding DNA sequence as set forth in SEQ ID NO: 39 encoding a targeting sequence (SEQ ID NO: 40, a suppression oligo), wherein said miRNA-encoding DNA sequence is operably linked to a heterologous promoter, and wherein expression of said miRNA-encoding DNA sequence suppresses expression of GA20 oxidase_3 and GA20 oxidase_5 genes of a corn plant transformed with said recombinant DNA construct and (b) a second recombinant expression cassette comprising a DNA sequence operably linked to a heterologous promoter and encoding a MADS-box polypeptide as set forth in SEQ ID NO: 168 (encoded by SEQ ID NO: 169), a transgenic  corn plant, transgenic corn seed or transgenic corn commodity produced derived thereof  transformed with said recombinant DNA construct, and wherein expression of said recombinant construct imparts semi-dwarf and improved corn ear related traits  in said  transgenic corn plant as compared to a control plant lacking said recombinant DNA construct and grown under identical growth conditions, does not reasonably provide enablement for (i) any GA20 oxidase gene derived from any diverse source; (ii) any non-coding RNA for suppression of any GA20 oxidase gene 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are broadly drawn to a modified com plant or a plant part thereof comprising 1) a first recombinant expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppression of one or more gibberellic acid 20 (GA20) oxidase genes and 2) a second recombinant expression cassette comprising a DNA sequence encoding a MADS-box polypeptide, or wherein the transcribable DNA sequence comprises a sequence that is at least 80% identical or complementary to at least 15 consecutive nucleotides of one or more of 39, or wherein the DNA sequence comprised in the second recombinant expression cassette comprises a sequence that is at least 60% identical to SEQ ID NO: 169, or 60% identical to SEQ ID NO: 168, wherein the transcribable DNA sequence comprised in the first recombinant expression cassette or the DNA sequence comprised in 
Claims are directed to any GA20 oxidase gene.
The state of art related with suppressing GA20 oxidase gene can produce unpredictable results.  For example, see Petti et al. (Plant Physiol., 169:705-716; September 2015; see in particular abstract) who teach dwf1-1 mutant of Sorghum bicolor having suppressed expression of GA20 oxidase gene(s) resulting in cellulose deficiency and aberrant expansion by down-regulating expression of cellulose synthase genes.  
In the absence of guidance, it would require undue experimentation to obtained desired phenotype of semi-dwarf and any other improved trait by just suppressing expression of any GA20 oxidase gene.
Claims are also directed to any non-coding RNA for suppression of any GA20 oxidase gene derived from any diverse sources (plants and non-plant sources).
Claims are also directed to any transcribable DNA sequence derived from any diverse sources (plants and non-plant sources) comprising a sequence having 80% identity to instant SEQ ID NO: 39.  A 80% identity to 21 nucleotide long oligo will encompass unspecified changes in the nucleotide sequence of SEQ ID NO: 39 which may be unable to bind to its target to cause desired GA20 oxidase gene suppression effect. 
The instantly claimed invention encompasses using sense, antisense, RNAi, micro RNA, CRISPR/Cas9 etc based gene suppression methods to create modified corn plants and seeds thereof as claimed.

The specification at page paragraph [039] says:

The instant specification however, only provides guidance on an inbred corn plant transformed with a transformation vector having an expression construct comprising a miRNA-encoding DNA sequence (SEQ ID NO: 39) encoding a targeting sequence (SEQ ID NO: 40, a suppression oligo) under the control of a heterologous promoter (SEQ ID NO: 65).  The specification further provides guidance by teaching that said miRNA encoded by the construct comprises an RNA sequence that targets the GA20 oxidase_3 and GA20 oxidase_5 genes in corn plants.  The specification refers the transformed/transgenic inbred line as GA20Ox_SUP or GA20Ox_SUP single.  The specification also teaches transforming an another inbred corn line with a DNA construct designed to overexpress SEQ ID NO: 168 (MADS-box polypeptide) encoded by SEQ ID NO: 169.  The specification designates said another inbred corn line as ZMM19 inbred corn line.  The specification further provides guidance on crossing two inbred lines to create a stacked transgenic progeny expressing SEQ ID NO: 39 and SEQ ID NO: 168 encoded by SEQ ID NO: 169.   The stacked transgenic progeny exhibits improved traits related to ear traits, including yield due to expression of SEQ ID NO: 168.  The stacked transgenic progeny also exhibits reduced height due to expression of miRNA-encoding DNA sequence (SEQ ID NO: 39).   See in particular, Examples 1-5; pages 187-191; Figures 1-5.
Using DNA sequences to reduce expression of the endogenous corresponding gene through the mechanism of sense suppression produces unpredictable results.  See for example, Gutterson (HortScience 30:964-966,1995) who teaches that the chrysanthemum 
Antisense suppression of gene expression is highly unpredictable, and the prior art suggests that success depends on the % identity between the sequence of the antisense construct and the target gene sequence.  See Elomaa et al. (Molecular Breeding, 2:41-50, 1996; paragraph bridging pages 47-48, in particular).  Also see Colliver et al. (Plant molecular Biology, 35:509-522, 1997) who teach that down-regulating the expression of a gene family through antisense method is highly unpredictable.  Colliver et al. showed that transformation of bird's foot trefoil with a construct that was antisense to bean chalcone synthase resulted in transformants with increased levels of chalcone synthase transcripts due to increased transcription of other members of the gene family (see page 519 left column paragraph 2, in particular).  
The state-of-the-art teaches antisense molecules require 100% base pair conservation between the antisense molecule and its target. The Office contends that antisense and co-suppression operate by the same mechanism. Emery et al. (Current Biology 13:1768-1774, 2003) teach experiments in which a target sequence of a micro-RNA (miRNA) was changed by two base-pairs.  The altered base-pairs caused the complementary micro-RNA not to bind to the target sequence, which subsequently led to an increased Glycine max myo-inositol-1-phosphate synthase.  Nunes et al disclose an absence of seed development in those plants in which the phytate content was reduced (abstract).
Furthermore, using DNA sequences to reduce expression of the endogenous corresponding gene using RNAi based suppression methods is highly unpredictable.  See for example, Arziman et al. (Nucleic Acids Research, 33:582-588, 2005; see in particular abstract and introduction) who teach that although a dsRNA should be designed to match to one specific gene, off-target effects can occur if siRNAs have sequence homology to genes that are not supposed to be targeted. The knock-down of target might differ depending on the efficiency of siRNA derived from long dsRNA. It is further maintained that the stability of a double-stranded RNA would also depend upon a number of factors, such as sequence composition (e.g., GC content), thermodynamic stability and sequence length etc.  
Applicant has not taught how one makes or isolates sequences with unspecified changes in the nucleotide sequences that would be used as non-coding RNA sequences directed to endogenous (wild-type)  GA20 oxidase gene sequences to down-regulate/reduce or eliminate their expression as encompassed by Applicant’s broad claims.  Applicant has not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Applicant has not taught how antisense or co-suppression based methods of down-regulating the expression of endogenous GA20 oxidase genes ithat would produce a useful trait (e.g. semi-dwarf) without effecting yield and growth of the claimed corn plants and seeds derived thereof as encompassed by the breadth of the claims.

	The claims also encompass down-regulating expression endogenous GA20 oxidase genes encoding proteins by T-DNA insertion mutagenesis.  State of the art related with T-DNA mutagenesis is itself a highly unpredictable technique. For example, Bonawitz et al.,(Annu. Rev. Genet. 44: 337-363, 2010) teach that T-DNA insertional mutants in Arabidopsis with a complete block in the monolignol biosynthetic pathway (enzymes involved in lignin biosynthesis) resulted in the developmental growth arrest at the seedling stage.  See in particular, page 353, 2nd paragraph of right column.  In the absence of adequate guidance, it would require undue experimentation to practice the claimed invention for the full scope of down-regulating expression of endogenous GA20 oxidase genes as encompassed by the breadth and the scope of the claims.
	The breadth of claims also encompasses reducing or eliminating the expression of any GA20 oxidase genes using genome editing technique (e.g. CRISPR/Cas system).
The state of art related with CRISPR/Cas9 (Paul et al., Plant Cell Reports; 35:1417-1427; 2016) clearly suggests that the efficiency of Cas9 editing among plants depends on plant species, genomic loci targeted, expression levels of gRNA and Cas9, among other 
In the absence of adequate guidance, it would require undue experimentation, to design CRISPR/Cas9 system specifically targeting endogenous GA20 oxidase genes to eliminate the expression of said GA20 oxidase genes and their encoded proteins in as encompassed by the breadth and scope of the claims.
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plant cells or plants transformed therewith to identify those with improved characteristics as claimed upon reducing or eliminating the expression of any endogenous GA20 oxidase genes as encompassed by the breadth and the scope of the claims.
Additionally, claims encompass suppressing expression of GA20 oxidase genes in a corn plant by creating modified plants that does not comprise transforming said plant an expression cassette comprising inhibitory sequences (miRNA-encoding DNA sequences) directed towards inhibiting or eliminating expression or activity of said GA20 oxidase genes.
The specification, however, fails to provide guidance on producing semi-dwarf corn plant in any manner other than transforming a plant with an expression cassette comprising inhibitory sequences (miRNA-encoding DNA sequences) directed towards inhibiting or eliminating expression or activity of expression or activity of said GA20 oxidase genes.

In the absence of guidance, undue experimentation would have been required to increase drought tolerance in a plant by suppressing the expression of endogenous GA20 oxidase genes that does not involve plant transformation with an inhibitory construct, such as an miRNA-encoding DNA sequences comprising inhibitory construct directed towards endogenous GA20 oxidase genes, as encompassed by the breadth of the claims.
Claims are also directed to any DNA sequence encoding any MADS-box polypeptide which are derived from any diverse sources (plants and non-plant sources).
Claims are also directed to any DNA sequence encoding any MADS-box polypeptide which are derived from any diverse sources (plants and non-plant sources) and having 60% identity to instant SEQ ID NO: 169.
The instant specification however, only provides guidance on an inbred corn plant transformed with a transformation vector having an expression construct comprising a miRNA-encoding DNA sequence (SEQ ID NO: 39) encoding a targeting sequence (SEQ ID NO: 40, a suppression oligo) under the control of a heterologous promoter (SEQ ID NO: 65).  The specification further provides guidance by teaching that said miRNA encoded by the construct comprises an RNA sequence that targets the GA20 oxidase_3 and GA20 oxidase_5 genes in corn plants.  The specification refers the transformed/transgenic inbred line as 
The state of the related art implicates MADS box polypeptides in diverse roles, implying their expression in a plant can produce unpredictable function.  See for example, Heuer et al. (Plant physiology, 127:33-45; 2001, see in particular abstract) who teach that expression of MADS BOX gene ZmMADS3 in transgenic maize affects node number and spikelet development, resulting in reduced height, reduction of seeds and male sterility.
Also see Rounsley et al. (Plant Cell, 7:1259-1269) who teach that MADS box genes (includes ALG13) participate in diverse roles in Arabidopsis development (see in particular, abstract).  
Also see Alvarez-Buylla et al. (PNAS., 97:5328-5333, Published May 2000) who teach that MADS-box genes are implicated in diverse function.  For example, MADS-box  act as transcriptional regulators of diverse biological function, such as flower, fruit, leaf, root development etc. (see in particular, abstract).   
Also see Yang et al. (Molecular Genetics and Genomics; 289:873-883; 2014) who teach that GhAGL15s which contain highly conserved MADS-box DNA –binding domain 
Also see Kaufmann et al. (Gene, 347:183-198, 2005; see in particular abstract; figure 3, page 196) who suggests that MADS-box polypeptide(s) are implicated in diverse and complex developmental pathways involved in plant reproductive structures.  The reference further teaches that this class of protein is implicated in complex regulatory cascade during flower development.  The reference further teaches that MADS-box proteins regulate the expression of a large number of uncharacterized and unknown target gene(s) during the flower development. 
In the absence of guidance, it would require undue experimentation to use any MADS-box encoding nucleic acids to produce transformed corn plants with improved ear traits as claimed without undue experimentation.
Making all possible single amino acid substitutions in an 228 amino acid long protein like that encoded by SEQ ID NO: 169 would require making and analyzing 19228 nucleic acid sequences; these proteins would have 99.56% identity to SEQ ID NO: 168.  
A 60% identity to SEQ ID NO: 169 would encompass 137 substitutions or changes relative to 687 nucleotide sequence long polynucleotide of SEQ ID NO: 169; these encompass polynucleotide sequences that encode proteins with 274 amino acid substitutions relative to the 228 amino acid long MADS-box polypeptide (SEQ ID NO; 168) encoded by SEQ ID NO: 169.  These proteins would have 0% amino acid sequence identity to the MADS-box polypeptide (SEQ ID NO: 168) encoded by SEQ ID NO: 169.
Because nucleic acid sequences having 60% sequence identity to the 687 nucleotide sequence long nucleotide sequence of SEQ ID NO: 169 which would encode proteins with 228 nucleic acid sequences would need to be made and analyzed. 
A 60% identity to SEQ ID NO: 168 would encompass proteins with unspecified 91  amino acid changes in 228 amino acid long of SEQ ID NO: 168.
Because nucleic acid sequences having 60% sequence identity to the 228 amino acid long polypeptide of SEQ ID NO: 168 which would encode proteins with 91 random amino acid substitutions relative to SEQ ID NO: 168, many more than 19228 nucleic acid sequences would need to be made and analyzed. 
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding polypeptides having 60% identity to SEQ ID NO: 168 that can be used in obtaining corn plant with instantly claimed traits.
The specification at page paragraph [0029] says:
“In an aspect, the present specification provides a recombinant DNA donor template molecule for site directed integration of an insertion sequence into the genome of a corn plant comprising an insertion sequence and at least one homology sequence, wherein the homology sequence is at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 99% or 100% complementary to at least 20, at least 25, at least 30, at least 35, at least 40, at least 45, at least 50, at least 60, at least 70, at least 80, at least 90, at least 100, at least 150, at least 200, at least 250, at least 500, at least 1000, at least 2500, or at least 5000 consecutive nucleotides of a target DNA sequence in the genome of a corn plant cell, and wherein the insertion sequence comprises an expression cassette comprising a DNA sequence encoding a MADS-box polypeptide, wherein the DNA sequence is operably linked to a plant-expressible promoter.”
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 168 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain biological activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein upon expression in transgenic corn plant.

While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NO: 168.
Also see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may  in vivo conditions.  
Applicant is reminded that even in cases where a protein with a known function is expressed in a plant can produce unpredictable results.  For example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (transcription factors) in a transgenic plant resulted in abnormal leaf morphology.  
Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) who teach that transgenic rice plants constitutively overexpressing REB transcription factor resulted in sterile transgenic plants.
See also McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Thus, making and analyzing proteins with large and unspecified amino acid changes that have functional activity of a fully-functional protein as set forth in SEQ ID NO: 168 and still exhibiting functional activity to produce desired traits in a corn plant as claimed would require undue experimentation.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and 
In the absence of guidance, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those that produce desired traits in a corn plant as claimed would require undue experimentation.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 at page 1027, where it is taught that the disclosure of a few gene sequences did not enable claims broadly drawn to any analog thereof.
Additionally, the specification fails to provide guidance on improving corn ear traits (including yield etc) in any manner other than transforming a plant with a nucleic acid sequence (SEQ ID NO: 169) encoding the MADS-box polypeptide of SEQ ID NO: 168.  The specification does not provide guidance on co-factors, or positive regulators of the MADS-box polypeptide of SEQ ID NO: 168, for example that makes the MADS-box polypeptide of SEQ ID NO: 168 to overexpress to produce a corn plant with improved characteristics.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the overexpression endogenous the MADS-box polypeptide of SEQ ID NO: 168.
In the absence of guidance, undue experimentation would have been required to improve a corn plant as claimed without transforming with a construct designed to overexpress said SEQ ID NO: 168 as encompassed by the breadth of the claims.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5, 6, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Qiao et al. (Plant Mol Biol Reporter, 29:952-960, 2011) and further in view of Wills et al. (Journal of Heredity, 109(3): pages 333-338; published September 5, 2017).
Qiao et al. teach genetically modified transgenic rice plants comprising a first recombinant expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppression of gibberellic acid 20 (GA20) oxidase genes.  The transgenic plants were transformed with two different RNAi vectors, pCH1CK and pCH12CK, then performed Agrobacterium-mediated transformation of rice varieties QX1 and Zhongzuo0201.  The RNAi transgenic lines derived from pCH1CK and pCH12CK demonstrated a clear semi-dwarf phenotype compared with the control plants. 
Qiao et al. also teach that he transcribable DNA sequence comprised in the first recombinant expression cassette is operably linked to a heterologous plant-expressible constitutive promoter which was used for RNAi vector construction.  The analysis of transgenic plants indicated that the expression of OsGA20ox2 was specifically suppressed in the RNAi semi-dwarf plants, and a different extent height was contributed to the different expression level in semi-dwarf lines.  The reference further teaches that semi-dwarfing is one of the most valuable traits in plant crop breeding because semi-dwarfing phenotype results in plants more resistance to lodging and have stable increased yield.  The reference cites green revolution gene SD1 in rice which encodes GA20 oxidase, an enzyme involved in GA biosynthesis, and loss of function mutations of the OsGA20ox2 gene (sd1) caused semi-dwarfism, resulting in lodging resistance and increased grain yields.  See in particular, abstract; introduction; materials and methods; results; discussion; Figures 1-5; Tables 1-3; pages 952 through last paragraph of left column at page 959.
Qiao et al. do not teach the genetically modified plant is corn or that the plant comprises a second recombinant expression cassette comprising a recombinant expression cassette comprising a transcribable DNA sequence encoding a DNA sequence encoding a MADS-box polypeptide.
zea agamous-like1 (zagl1) which encodes a MADS-box transcription factor protein, and which is known for its function in the control of flowering time. The reference further teaches at abstract by stating as follows:  
“To determine the trait(s) controlled by zagl1 that was (were) the target(s) of selection during maize domestication, we created a set of recombinant chromosome isogenic lines that differ for the maize versus teosinte alleles of zagl1 and which carry cross-overs between zagl1 and its neighbor genes. These lines were grown in a randomized trial and scored for flowering time and domestication related traits. The results indicated that the maize versus teosinte alleles of zagl1 affect flowering time as expected, as well as multiple traits related to ear size with the maize allele conferring larger ears with more kernels. Our results suggest that zagl1 may have been under selection during domestication to increase the size of the maize ear.”  
The reference further teaches gene sequences encoding said MADS box transcription factor protein by citing GenBank sequence accession number(s)  See also in particular, results, materials and methods, discussion, Figure 1, Tables 1-2.
Given (i) Qiao et al. teach that semi-dwarfing is one of the most valuable traits in plant crop breeding because semi-dwarfing phenotype results in plants more resistance to lodging and have stable increased yield in cereal crops by suppressing the expression of endogenous GA20 oxidase gene expression in a plant, and (ii) Wills et al. teach maize zagl1 gene which encodes a MADS-box transcription factor protein and which improves flowering time and multiple traits related to ear size thereof, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have been motivated to overexpress Wills et al. MADS-box transcription factor protein in a maize plant using routine experimentation of plant transformation based methods as taught by Qiao et al. by using a second recombinant expression cassette comprising Qiao et al. plant-expressible constitutive promoter operably linked to a DNA sequence encoding Wills et al. MADS-box transcription factor protein for the purpose of improving multiple 
It would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, crossing transgenic corn transgenic plants suppressed for endogenous GA20 oxidase genes(s) using any RNAi suppression constructs, including the one designed by Qiao et al. that is specifically designed or modified to target suppressing expression of endogenous corn GA20 oxidase genes, and cross with transgenic corn plants overexpressing MADS-Box protein of Wills et al. using routinely used plant breeding techniques of crossing corn parent plants as discussed in Wills et al. too, and thus create a superior corn plant with semi-dwarf phenotype accompanied with improvement of multiple traits related to ear size thereof, including corn yield, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without surprising results.
8.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Qiao et al. (Plant Mol Biol Reporter, 29:952-960, 2011) in view of Wills et al. (Journal of Heredity, 109(3): pages 333-338; published September 5, 2017), and further in view of Yang et al. (GenBank Sequence Accession number EU179378.1; pages 1-2, Published 2009) and Wingen et al. (NCBI, GenBank Sequence Accession NO. AJ850299.1; pages 1-2, Published May 10, 2012).
Qiao et al. teachings are taught as supra.
Wills et al. teachings are taught as supra.
Qiao et al. do not teach instant SEQ ID NO: 39 and Wills et al. do not teach instant SEQ ID NO: 169 encoding MADS-box polypeptide of SEQ ID NO: 168.

Wingen et al. teach a nucleotide sequence having 100% sequence identity to instant SEQ ID NO: 169 and encoding a MADS-Box polypeptide having 100% amino acid sequence identity to instant SEQ ID NO: 168 sequence.
It would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have used (i) any non-coding RNA for suppressing expression endogenous maize GA20 oxidase, including the one taught by Yang et al. which has 100% identity to instant SEQ ID NO: 39 to specifically target suppression of expression endogenous maize GA20 oxidase genes as a matter of design choice from a finite number of said non-coding RNA sequences using methods of creating an RNAi inhibitory suppression construct and subsequent transformation into a plant as taught by Qiao et al., and (ii) any corn MADS-box  gene encoding sequence, including the one taught by Wingen et al. which has 100% identity to instant SEQ ID NO: 168 (encoded by instant SEQ ID NO: 169) as a matter of design choice from a finite number of said corn MADS-box gene sequences employing routinely used plant transformation method including one taught by Qiao et al et. to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Conclusion
9.  	Claims 1-12 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINOD KUMAR/Primary Examiner, Art Unit 1663